 



HUTCHINSON TECHNOLOGY INCORPORATED
AMENDED AND RESTATED 1996 INCENTIVE PLAN
Non-Statutory Stock Option Agreement
(Director)

             
Name of Optionee:
         
No. of Shares Covered:
 
    Date of Grant:     
Exercise Price Per Share:
 
    Expiration Date:     

This is a Non-Statutory Stock Option Agreement (“Agreement”) between Hutchinson
Technology Incorporated, a Minnesota corporation (the “Company”), and the
optionee identified above (the “Optionee”), effective as of the date of grant
specified above.
Recitals
WHEREAS, the Company maintains the Hutchinson Technology Incorporated Amended
and Restated 1996 Incentive Plan (“Plan”); and
WHEREAS, pursuant to the Plan, a committee (the “Committee”), which shall be the
Board of Directors of the Company (the “Board”) if no separate committee has
been appointed by the Board, has the authority to determine the awards to be
granted under the Plan; and
WHEREAS, the Committee has determined that the Optionee is eligible to receive
an award under the Plan in the form of a non-statutory stock option (the
“Option”).
NOW, THEREFORE, the Company hereby grants this Option to the Optionee under the
terms and conditions as follows.

 



--------------------------------------------------------------------------------



 



Terms and Conditions*

1.   Grant. The Optionee is granted this Option to purchase the number of Shares
specified at the beginning of this Agreement.   2.   Exercise Price. The price
to the Optionee of each Share subject to this Option shall be the exercise price
specified at the beginning of this Agreement (which price shall not be less than
the Fair Market Value as of the date of grant).   3.   Non-Statutory Stock
Option. This Option is not intended to be an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).   4.   Exercise Schedule. This Option shall vest (a) as to 50% of the
Shares covered hereby, on the second anniversary of the date of the grant of
this Option, and (b) as to the remaining 50% of the Shares covered hereby, on
the third anniversary of the date of the grant of this Option. If this Option
has not expired prior thereto, it may be exercised in whole or in part with
respect to any Shares as to which this Option has vested.       This Option may
also be exercised under the circumstances described in Section 8 of this
Agreement if it has not expired prior thereto.   5.   Expiration. This Option
shall expire at 5:00 p.m. Central Time on the earliest of:

  (a)   The date occurring ten years after the date of grant of this Option;    
(b)   The last day of the period following the termination of employment of the
Optionee during which this Option can be exercised (as specified in Section 7 of
this Agreement); or     (c)   The date (if any) fixed for cancellation pursuant
to Section 8 of this Agreement.

In no event may anyone exercise this Option, in whole or in part, after it has
expired, notwithstanding any other provision of this Agreement.
 

*   Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.

2



--------------------------------------------------------------------------------



 



6.   Procedure to Exercise Option.       Method of Exercise. This Option may be
exercised by delivering written notice of exercise to the Company at the
principal executive office of the Company, to the attention of the Company’s
Vice President, Human Resources (which written notice shall state the number of
Shares to be purchased and shall be signed by the person exercising this
Option), or by such other means as the Board or Committee may approve. If the
person exercising this Option is not the Optionee, he/she also must submit
appropriate proof of his/her right to exercise this Option.       Tender of
Payment. Upon giving notice of any exercise hereunder, the Optionee shall
provide for payment of the purchase price of the Shares being purchased through
one or a combination of the following methods:

  (a)   Cash;     (b)   To the extent permitted by law, a broker-assisted
cashless exercise in which the Optionee irrevocably instructs a broker to
deliver proceeds of a sale of all or a portion of the Shares to be issued
pursuant to the exercise (or a loan secured by such Shares) to the Company in
payment of the purchase price of such Shares;     (c)   By delivery to the
Company of unencumbered Shares having an aggregate Fair Market Value (as defined
in paragraph 7 of the Plan) on the date of exercise equal to the purchase price
of such Shares; or     (d)   By a reduction in the number of Shares delivered to
the Optionee upon exercise, such number of Shares having an aggregate Fair
Market Value on the date of exercise equal to the purchase price of such Shares.

Notwithstanding the foregoing, the Optionee shall not be permitted to pay any
portion of the purchase price with Shares if the Committee, in its sole
discretion, determines that payment in such manner is undesirable.
Issuance of Shares. As soon as practicable after the Company receives notice of
the exercise in a manner approved by the Board or Committee and the purchase
price provided for above, it shall arrange for the delivery of the Shares being
purchased in accordance with the delivery instructions related to such notice.
The Company shall pay any original issue or transfer taxes with respect to the
issue or transfer of the Shares and all fees and expenses incurred by it in
connection therewith. All Shares so issued shall be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to issue or deliver any Shares prior to the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation as the Company shall determine to be
necessary or desirable.

3



--------------------------------------------------------------------------------



 



7.   Employment Requirement. This Option may be exercised only while the
Optionee remains employed with the Company or a parent or subsidiary thereof,
and only if the Optionee has been continuously so employed since the date of
this Agreement (it being understood that solely for purposes of the Plan and
this Agreement, as provided in paragraph 4 of the Plan, service as a director of
the Company constitutes employment with the Company for purposes hereof);
provided that:

  (a)   This Option may be exercised for three months (or such longer period, if
any, as the Committee, in its sole discretion, may determine) following the day
the Optionee’s employment by the Company ceases if such cessation of employment
is for a reason other than death or disability, but only to the extent that it
was exercisable immediately prior to termination of employment.     (b)   This
Option may be exercised within three years after the Optionee’s employment by
the Company ceases if such cessation of employment is because of death or
disability.     (c)   If the Optionee’s employment terminates after a
declaration made pursuant to Section 8 of this Agreement in connection with an
Event, this Option may be exercised at any time permitted by such declaration.  
  (d)   Notwithstanding paragraph (a) of this Section 7, if the Optionee has
served as a director of the Company for at least five years (whether or not
consecutive), then this Option may be exercised at any time within three years
following the day the Optionee ceases to be a member of the Board, but only to
the extent that it was exercisable immediately prior to such cessation of
membership.     (e)   Notwithstanding paragraphs (a), (b) and (d) of this
Section 7, if (i) the Optionee has served as a director of the Company for at
least five years (whether or not consecutive), and (ii) the Optionee ceases to
be a member of the Board after the Optionee has reached age 65, then this Option
may be exercised at any time during its full original term (i.e., before 5:00
p.m., central time, on **[date]**) but only to the extent that it was
exercisable immediately prior to termination of employment.

    Notwithstanding the above, this Option may not be exercised after it has
expired.   8.   Acceleration of Option.       Death or Disability. This Option
may be exercised in full, regardless of whether such exercise occurs prior to a
date on which this Option would otherwise vest, upon the death or disability of
the Optionee; provided that the Optionee shall have been continuously employed
by the Company or a parent or subsidiary thereof between the date of this
Agreement and the date of such death or disability.       Change in Control. In
the event of a Change in Control as defined in paragraph 12 of the Plan, then,
without any action by the Committee or the Board, this Option, to the extent not

4



--------------------------------------------------------------------------------



 



    already exercised in full or otherwise terminated, expired or canceled,
shall become immediately exercisable in full and the Committee may, as provided
in paragraph 12(c) of the Plan, make certain cash payments with respect to this
Option.

Event. In the event of an Event as defined in paragraph 13 of the Plan, the
Committee may, but shall not be obligated to:

  (a)   if the Event is a merger or consolidation or statutory share exchange,
make appropriate provision for the protection of this Option by the substitution
for this Option of options or voting common stock of the corporation surviving
any merger or consolidation or, if appropriate, the parent corporation of the
Company or such surviving corporation, as provided in paragraph 13 of the Plan;
or     (b)   at least 20 days prior to the occurrence of the Event, declare, and
provide written notice to the Optionee of the declaration, that this Option,
whether or not then exercisable, shall be canceled at the time of, or
immediately prior to the occurrence of the Event (unless it shall have been
exercised prior to the occurrence of the Event). In connection with any such
declaration, the Committee may, but shall not be obligated to, cause payment to
be made to the Optionee of cash equal to, for each Share covered by the canceled
Option, the amount, if any, by which the Event Proceeds per Share, as defined in
paragraph 13 of the Plan, exceeds the exercise price per Share covered by this
Option. At the time of any such declaration, notwithstanding anything to the
contrary in Section 4 above, this Option shall immediately become exercisable in
full and the Optionee shall have the right, during the period preceding the time
of cancellation of the Option, to exercise this Option as to all or any part of
the Shares covered by this Option. In the event of a declaration pursuant to
this subsection, to the extent this Option has not been exercised prior to the
Event, the unexercised part of this Option shall be canceled at the time of, or
immediately prior to, the Event, as provided in the declaration. Notwithstanding
the foregoing, the holder of this Option shall not be entitled to the payment
provided for in this subsection if this Option shall have expired pursuant to
Section 5 above.

Discretionary Acceleration. The Committee has the power, in its sole discretion,
to declare at any time that this Option shall be immediately exercisable.

9.   Limitation on Transfer. Except as otherwise provided in this Section 9,
while the Optionee is alive, only the Optionee or his/her guardian or legal
representative may exercise this Option. Except as otherwise provided in this
Section 9, this Option may not be assigned or transferred other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder. This Option may be transferred at
any time that it remains outstanding and unexpired to (a) any member of the
Optionee’s “immediate family” (as such term is defined in Rule 16a-1(e)
promulgated under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation), (b) one or more trusts whose beneficiaries are
members of the Optionee’s “immediate family” or the

5



--------------------------------------------------------------------------------



 



    Optionee, or (c) partnerships in which such family members or the Optionee
are the only partners; provided, however, that the Optionee receives no
consideration for the transfer. Following any such transfer, this Option, when
held by any such permitted transferee, shall continue to be subject to the same
terms and conditions that were applicable to this Option immediately prior to
its transfer and may be exercised by such permitted transferee as and to the
extent that this Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.

10.   No Shareholder Rights Before Exercise. No person shall have any of the
rights of a shareholder of the Company with respect to any Share subject to this
Option until the Share actually is issued to him/her upon exercise of this
Option.   11.   Discretionary Adjustment. In the event of any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering, or extraordinary
dividend or divestiture (including a spin-off), or any other change in the
corporate structure or Shares of the Company, the Committee (or if the Company
does not survive any such transaction, a comparable committee of the Board of
Directors of the surviving corporation) may, without the consent of the
Optionee, make such adjustment as it determines in its discretion to be
appropriate as to the number and kind of securities subject to and reserved
under the Plan and, in order to prevent dilution or enlargement of rights of the
Optionee, the number and kind of securities issuable upon exercise of this
Option and the exercise price hereof.   12.   Tax Withholding. Delivery of
Shares upon exercise of this Option shall be subject to any required withholding
taxes. As a condition precedent to receiving Shares upon exercise of this
Option, the Optionee may be required to pay to the Company, in accordance with
the provisions of paragraph 10 of the Plan, an amount equal to the amount of any
required withholdings.   13.   Interpretation of This Agreement. All decisions
and interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon the Company and
the Optionee. If there is any inconsistency between the provisions of this
Agreement and the Plan, the provisions of the Plan shall govern.   14.  
Discontinuance of Employment. This Agreement shall not give the Optionee a right
to continued employment with the Company or any parent or subsidiary of the
Company, and the Company or any such parent or subsidiary employing the Optionee
may terminate his/her employment at any time and otherwise deal with the
Optionee without regard to the effect it may have upon him/her under this
Agreement.   15.   Option Subject to Plan, Articles of Incorporation and
By-Laws. The Optionee acknowledges that this Option and the exercise thereof is
subject to the Plan, the Articles of Incorporation, as amended from time to
time, and the By-Laws, as amended from time to time, of the Company, and any
applicable federal or state laws, rules or regulations.

6



--------------------------------------------------------------------------------



 



16.   Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.   17.   Binding Effect. This Agreement shall
be binding in all respects on the heirs, representatives, successors and assigns
of the Optionee.   18.   Choice of Law. This Agreement is entered into under the
laws of the State of Minnesota and shall be construed and interpreted thereunder
(without regard to its conflict of law principles).       IN WITNESS WHEREOF,
the Optionee and the Company have executed this Agreement as of the ___ day of
___, ___.

          **[OPTIONEE’S NAME]**    
 
             
 
       
 
        HUTCHINSON TECHNOLOGY INCORPORATED
 
       
By
       
 
       
  Its
       
 
       

7